ITEMID: 001-101558
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF MUMINOV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 6. The following facts were established in the principal judgment:
“38. According to the applicant's representative before the Court, the applicant had been refused permission to be represented by his privately retained counsel but legal-aid counsel had been appointed instead. Neither the applicant's representative nor his family members had been informed of the exact place of his detention in Uzbekistan.
39. The applicant's representative before the Court wrote to the Uzbek Prosecutor General's Office asking for information regarding the place of the applicant's detention and the conditions of access to him. Her request was forwarded to the prosecutor in the Surkhandaryinsk Region of Uzbekistan. On 17 January 2007 the prosecutor forwarded the request to the Surkhandaryinsk Regional Court. The applicant's representative also wrote to the Uzbek Ministry of the Interior and the Ministry of Foreign Affairs. No replies were received.
40. On an unspecified date, the Russian authorities sent a request concerning the applicant to the Uzbek authorities. On 6 March 2007 the Uzbek Ministry of the Interior replied and enclosed a letter in Russian from the applicant dated 20 December 2006 worded as follows:
“... during my arrest and detention ... the police and other law-enforcement officers did not violate my rights and did not exert any physical pressure upon me.
I have no claims against the police officers in Moscow or Lipetsk or against any other law-enforcement authority in Russia.
I confirm that this declaration is correct and written with my own hand.”
41. According to a linguistic expert report, produced by the applicant's representative, the above letter did not contain any significant mistakes, whereas the applicant's personal letters contained numerous mistakes reflecting his Uzbek mother tongue's phonetics and grammar. The expert noted that the applicant would not have been able to acquire a sufficient command of the Russian language during the three months between the date of his sample letters (September 2006) and the letter in question (December 2006). The expert concluded that the letter of 20 December 2006 had not been written spontaneously by the applicant, who had transcribed the text from the original or written it from a letter-by-letter dictation by someone else.”
7. Following the adoption of the principal judgment by the Court, by a letter of 9 July 2009 the Prosecutor General's Office of the Russian Federation replied to a request from the applicant's representative before the Court. The Prosecutor General's Office stated that all matters relating to the execution by the applicant of the prison term imposed by an Uzbek court in 2007 were within the exclusive competence of the Uzbek authorities; the applicant's representative thus had to apply directly to those authorities.
8. By a letter of 17 July 2009, the Office of the Representative of the Russian Federation at the European Court of Human Rights indicated to the applicant's representative that any correspondence between the national authorities and the applicant's representative on procedural matters should be carried out through the European Court. Thus, the representative was directed to address all her queries to the Court.
